Citation Nr: 0902391	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  06-12 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
August 1968.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  

In November 2008, in support of his claims, the veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge (VLJ) of the Board - also commonly 
referred to as a Travel Board hearing.  During the hearing 
the veteran submitted additional evidence and waived his 
right to have the RO initially consider it.  
See 38 C.F.R. §§ 20.800, 20.1304(c) (2008).  


FINDING OF FACT

There is probative medical and other evidence for and against 
the claims, so it is just as likely as not the veteran's 
bilateral hearing loss and tinnitus are related to his 
military service - and, in particular, to excessive noise 
exposure (acoustic trauma).


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the 
veteran's bilateral hearing loss was incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

2.  Resolving all reasonable doubt in his favor, the 
veteran's tinnitus also was incurred in service.  38 U.S.C.A. 
§ 1110 (West Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  The Duties to Notify and Assist

In accordance with the Veterans Claims Assistance Act (VCAA), 
VA has duties to notify and assist veterans with claims for 
VA benefits.  The VCAA is codified at 38 U.S.C.A. § 5100, et 
seq., and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The VCAA requires that VA apprise the veteran of the evidence 
needed to substantiate his claim, including of whose specific 
responsibility - his or VA's, it is for obtaining the 
supporting evidence.  VA also must apprise him of all 
elements of his claim, including concerning the downstream 
disability rating and effective date, and should, to the 
extent possible, provide this notice prior to initially 
adjudicating the claim.  If, however, there was no pre-
initial decision notice, or the notice provided was 
inadequate/incomplete, then this timing error can be 
effectively "cured" by providing all necessary notice and 
then going back and readjudicating the claim - including in 
a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given ample opportunity to 
participate effectively in the adjudication of the claim.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II); Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006); Overton v. Nicholson, 20 Vet. App. 
427, 435 (2006); Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).

Here, because the Board is granting the veteran's claims - 
in full, there is no need to discuss whether there has been 
compliance with the notice and duty to assist provisions of 
the VCAA because even were the Board to assume, for the sake 
of argument, there has not been, this is inconsequential and, 
therefore, at most harmless, i.e., nonprejudicial error.  See 
38 C.F.R. § 20.1102.



II.  Entitlement to Service Connection for Bilateral Hearing 
Loss and Tinnitus

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Organic diseases of the nervous system, such as sensorineural 
hearing loss, will be presumed to have been incurred in 
service if manifested to a compensable degree (of at least 
10-percent disabling) within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

So service connection is established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 



Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As mentioned, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least 
confirm the veteran has it).  

Concerning claims for hearing loss, in particular, the 
threshold for normal hearing is from zero to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  According to 
VA standards, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

Here, the report of a May 2005 VA Compensation and Pension 
Examination (C&P Exam) confirms the veteran has current 
diagnoses of right sensorineural hearing loss of moderate to 
moderately severe degree, left sensorineural hearing loss of 
moderately severe degree, and bilateral tinnitus.  The report 
indicates the results of puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
45
60
65
LEFT
15
20
55
75
80

And his speech recognition scores were 96 and 92 percent in 
his right and left ears, respectively.  

Consequently, there is no disputing the veteran has these 
claimed conditions; rather, the determinative issue is 
whether they are somehow attributable to his military 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

Concerning this, the veteran asserts that he was exposed to 
loud noise from weapons fire while serving as an infantryman 
in the army, particularly during combat in Vietnam.  His 
service personnel records indicate that his 
military occupational specialty (MOS) was light weapons 
infantryman, and that he engaged in combat in Vietnam.  And 
so, the Board finds there is credible evidence he sustained 
the type acoustic trauma claimed in service.  
See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) lessening 
this evidentiary burden of proof for showing incurrence of 
relevant injury in service where the event in question 
occurred in combat - provided, as here, the type injury 
alleged is consistent with the circumstances, conditions, and 
hardships of the veteran's service.

However, even acknowledging the veteran has bilateral hearing 
loss and tinnitus and that he was exposed to noise while in 
service in the manner alleged, there still must be competent 
medical evidence establishing a relationship between his 
current hearing loss disability and tinnitus and that noise 
exposure coincident with his military service.  See Savage, 
10 Vet. App. at 495-97.  And, as a layman, he is incapable of 
opining on such matters requiring medical training and 
expertise.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  


That is to say, combat service, even if established, does not 
obviate the need for the veteran to also have medical nexus 
evidence linking his currently claimed disability to his 
military service.  See Russo v. Brown, 9 Vet. App. 46 (1996).  
Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); 
Arms v. West, 12 Vet. App. 188, 194-95 (1999)

In this regard the Board notes the veteran does not assert 
that he entered service with any pre-existing hearing loss or 
tinnitus; and, furthermore, the record does not suggest that 
any such disorder existed prior to his enlistment.  See 38 
U.S.C.A. §§ 1111, 1137.  Hence, the record does not suggest 
he had any pre-existing conditions as related to hearing loss 
and tinnitus that might have been aggravated by his military 
service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The Board also notes the record does not contain any evidence 
of a diagnosis of sensorineural hearing loss within one year 
of the veteran's discharge from service in August 1968.  
Hence, he is not entitled to any presumption regarding in-
service incurrence.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

The Board further sees the veteran's service treatment 
records (STRs), including the reports of his military 
entrance and discharge examinations, do not show he had 
hearing loss or tinnitus, or complaints relating thereto, 
either upon enlistment, while in service, or upon discharge.  
The report of his May 1966 military 
pre-enlistment examination, which he had approximately 3 
months prior to his August 1966 enlistment, shows he had the 
following pure tone thresholds in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
0
LEFT
0
0
0
0
30

So the only notable frequency was at 4,000 Hertz for his left 
ear.  Hearing at all other frequencies, for both ears, was 
within normal limits.
And the report of his separation examination in July 1968, 
approximately one month prior to his August 1968 discharge, 
shows he had the following pure tone thresholds in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
5
5
N/A
5
LEFT
N/A
5
5
N/A
5

Hence, the records concerning his service, with the exception 
of the one incident mentioned, do not suggest he had any in-
service hearing loss or tinnitus involving either ear.

However, for service connection, it is not required that a 
hearing loss disability by the standards of 38 C.F.R. § 3.385 
be demonstrated during service, although a hearing loss 
disability by these standards must be currently present, 
and service connection is possible if such current hearing 
loss disability can be adequately linked to service.  Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting regulatory requirements for 
hearing loss disability for VA purposes (i.e., sufficient 
hearing loss to satisfy the threshold minimum requirements of 
38 C.F.R. § 3.385), and a medically sound basis upon which to 
attribute the post-service findings to the injury in service, 
as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).

And so, as the record establishes the veteran's in-service 
acoustic trauma and his current post-service hearing loss and 
tinnitus, there need only be a medically sound basis upon 
which to attribute these conditions to his military service 
in order for him to be entitled to service connection.  See 
id.



Concerning this, the veteran has submitted a letter from a 
private audiologist, D.L.M., Au.D., dated in October 2008.  
In this letter, Dr. D.L.M. provides that the veteran 
"reported a history of noise exposure, during his stay in 
the military. . . . It is known that both sensorineural 
hearing loss and tinnitus are caused by noise exposure.  It 
is therefore [Dr. D.L.M.'s] professional opinion that [the 
veteran's] hearing loss and tinnitus [are] just as likely as 
not due to his exposure to acoustic trauma while serving in 
the military."

On the other hand, in May 2005, VA provided the veteran a C&P 
Exam to determine the etiology of his bilateral hearing loss 
and tinnitus.  And after conducting a clinical examination of 
him, considering the history he provided, and reviewing his 
claims file, the VA examiner concluded the veteran's hearing 
loss and tinnitus are "less likely as not (less than 50/50 
probability)" related to his 
In-service noise exposure.  

While the Board may not reject a favorable medical opinion 
based on its own unsubstantiated medical conclusions, see 
Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does 
have the authority to "discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In evaluating the probative value of competent medical 
evidence, the Court has stated that "[t]he probative value 
of medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches. . . . [and that] the 
credibility and weight to be attached to these opinions [are] 
within the province of the adjudicator."  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  

Medical evidence that is speculative, general or inconclusive 
in nature cannot be used to support a claim.  Obert v. Brown, 
5 Vet. App. 30, 33 (1993).  See also Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996) and Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996).  

The Board may appropriately favor the opinion of one 
competent medical authority over another, provided that it 
offers an adequate basis for doing so.  Owens v. Brown, 
7 Vet. App. 429, 433 (1995); Wensch v. Principi, 
15 Vet. App. 362, 367 (2001).  And, a physician's access to 
the claims file and the thoroughness and detail of the 
opinion are important factors in assessing the probative 
value of a medical opinion.  Prejean v. West, 13 Vet. 444, 
448-499 (2000).  

With this in mind as the backdrop in weighing the probative 
value of the opinions for and against the claims, the Board 
sees the record does not indicate that Dr. D.L.M. reviewed 
the veteran's claims file in making his favorable 
determination, whereas the record shows the VA compensation 
examiner did review the claims file for the pertinent medical 
and other history in commenting unfavorably.  But see, too, 
Nieves-Rodriguez v. Peake, No. 06-3012 (Dec. 1, 2008), 
wherein the Court discusses, in great detail, how to assess 
the probative weight of medical opinions and the value of 
reviewing the claims folder.  The Court holds that claims 
file review, as it pertains to obtaining an overview of the 
claimant's medical history, is not a requirement for private 
medical opinions.  The Court added, "[i]t is the factually 
accurate, fully articulated, sound reasoning for the 
conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."

In the Neives-Rodriguez decision, the Court vacated the 
Board's decision because the Board had dismissed one of the 
two favorable private medical opinions solely on the basis 
that the physician had not reviewed the claims folder, 
without an explanation of why that failure compromised the 
value of the medical opinion.  
By contrast, the Court held that, in rejecting the other 
private medical opinion, the Board had offered adequate 
reasons and bases for doing so (the doctor had overlooked 
pertinent reports regarding the veteran's medical history), 
and thus, the Board's rejection was not based solely on the 
failure to completely review the claims file.



In further support of his claims, the veteran has submitted 
medical articles suggesting a linkage between tinnitus and 
exposure to the noise associated with gunfire and also 
suggesting a relationship between permanent hearing loss and 
exposure to excessive noise.  Again, the Board notes the 
record establishes the veteran was exposed to acoustic trauma 
from the excessive noise of gunfire as a combat infantryman 
in Vietnam.

The Court has held that a medical article or treatise "can 
provide important support when combined with an opinion of a 
medical professional" if the medical article or treatise 
evidence discusses generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least "plausible causality" based upon objective 
facts rather than on an unsubstantiated lay medical opinion.  
Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks 
v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. 
App. 509 (1998).

In adjudicating a claim for benefits, the Board must 
determine whether the evidence supports the claim or is in 
relative equipoise (i.e., about evenly balanced for and 
against the claim), with the veteran prevailing in either 
event, or whether instead a preponderance of the evidence is 
against the claim, in which case the claim must be denied.  
38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  That is, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination, the benefit of the doubt is 
resolved in favor of the veteran.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  

In this particular case at hand, arguably, the evidence is in 
relative equipoise.  That is, while the VA examiner has 
opined negatively as to a relationship between the veteran's 
military service and his current hearing loss and tinnitus 
disabilities, there is significant, equally probative, 
evidence to the contrary.  That is, in addition to Dr. 
D.L.M.'s positive association, the record also contains 
medical articles suggesting a link between the veteran's 
conditions and his military service -particularly addressing 
the type of acoustic trauma to which the veteran was exposed 
in service and its relationship to hearing loss and tinnitus.



Inasmuch as there is equally probative medical and other 
evidence for and against the claims, it is just as likely as 
not the veteran's bilateral hearing loss and tinnitus are 
related to his military service - and, in particular, to 
excessive noise exposure (acoustic trauma) in combat in 
Vietnam.  So service connection is warranted when all 
reasonable doubt is resolved in his favor.  38 C.F.R. 
§ 3.102; see also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  See, too, Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(the Board may not reject a favorable medical opinion based 
on its own unsubstantiated medical conclusions); Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993); Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Libertine v. Brown, 
9 Vet. App. 521, 523 (1996); White v. Principi, 243 F.3d 1378 
(Fed. Cir. 2001); Claiborne v. Nicholson, 19 Vet. App. 181, 
186 (2005); Prejean v. West, 13 Vet. 444, 448-499 (2000).  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


